     Case: 1:19-cv-05855 Document #: 16 Filed: 01/30/20 Page 1 of 1 PageID #:86

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Bonnie Castle
                                          Plaintiff,
v.                                                          Case No.: 1:19−cv−05855
                                                            Honorable Jorge L. Alonso
Midland Credit Management, Inc
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, January 30, 2020:


         MINUTE entry before the Honorable Jorge L. Alonso: Motion hearing held. For
the reasons stated on the record, Plaintiff's Combined notice of 7th Circuit Ruling and
Motion to Lift Stay [14] is granted. Defendant shall answer if there are any arbitration
issues in this case by 2/13/20. Status hearing set for 3/4/20 at 9:30 a.m. The parties are to
file a brief status report by 2/28/20. Notice mailed by judge's staff (lf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
